Case: 14-40677      Document: 00513122110         Page: 1    Date Filed: 07/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-40677                                  FILED
                                  Summary Calendar                            July 20, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIA LETICIA GUTIERREZ-OROZCO, also known as Leticia Gutierrez-
Orosco,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:14-CR-394


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Maria Leticia Gutierrez-Orozco appeals the 46-month sentence imposed
following her guilty plea conviction for being found in the United States after
a previous deportation. For the first time on appeal, she contends that the
district court plainly erred in imposing a 16-level enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) based on her prior federal convictions for conspiracy to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40677    Document: 00513122110     Page: 2    Date Filed: 07/20/2015


                                 No. 14-40677

distribute 50 or more grams of methamphetamine and conspiracy to distribute
500 or more grams of cocaine because the statute of conviction, 21 U.S.C. § 846,
does not require proof of commercial activity or proof of an overt act.
      This argument is foreclosed by our holdings in United States v. Martinez-
Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), United States v. Rodriguez-Bernal,
783 F.3d 1002, 1003, 1008 (5th Cir. 2015), and United States v. Rodriguez-
Escareno, 700 F.3d 751, 754-55 (5th Cir. 2012). Accordingly, Gutierrez-Orozco
has shown no clear or obvious error with regard to her sentence. See Puckett
v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2